PER CURIAM:
Melvin Ford, Norman Brown, Paul Win-estock, Jr., Michael Smith, Jeffrey Reid, and Walter Smith appeal the district court’s order denying their motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. See United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). Accordingly, we affirm the district court’s order for the reasons stated by the court. United States v. Brown, No. 1:90-cr-00454-WMN (D.Md. Oct. 6, 2008). We also deny appellant Winestock’s motions for appointment of counsel and for judicial notice. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.